DETAILED ACTION
This communication is in responsive to amendment for Application 16/716088 filed on 2/18/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-8, 10-17, and 19-23 are presented for examination.
		Claims 1-8, 10-17, and 19-23 were amended. 
		Claims 9 and 18 were canceled. 
		
Response to Arguments
3.	Applicant’s arguments in the amendment filed on 2/18/2022 regarding claim rejection under 35 USC § 103 with respect to Claims 1-8, 10-17, and 19-22 are moot in view of the new ground of rejection. 

4.	Examiner will hold the double patenting rejection in abeyance as requested by applicants until allowable subject matter identified. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 10-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander US 2019/0217191 A1 in view of Perry et al. (hereinafter Perry) US 2016/0080457 A1 and further in view of Zheng US 2017/0164010 A1. 

Regarding Claim 1, Colenbrander teaches a method for encoding video and audio for remotely playing a game over a network (¶0068; FIG. 2 illustrates the various modules of a server-side application 321 executing on a server 320 within a data center 310 of a cloud gaming system 300 that is used to identify options of secondary client devices for a device handover during game play), the method comprising: 
sending video data to a first display device of a host computer system executing an instance of a game (Fig. 2 & ¶0068-¶0072; the streaming video frames of the game generated during game play are forwarded to an operating system of the server 320 or to graphical processing unit (GPU) drivers that interface with the game application 321-a and/or the operating system “transmitting game video data to a first display device of a host computer.”); 
sending audio data to a first audio output device of the host computer system (Fig. 2 & ¶0068-¶0072; the above teachings applies to audio data “The embodiments discussed herein with reference to processing of video frames may also be extended to the audio frames.” Additionally, note that server 320 provides streaming audio data of the game during game play to a client device 100 “host computer system.” Note that “[i]t should be noted that the various embodiments discussed herein for 
capturing the video data sent to the first display device (Fig. 2 & ¶0068-¶0072; The APIs may include the logic to capture the video frames generated by the game application, and use encoding technology available within to encode the video frames and transmit the encoded video frames to a client device, such as a primary client device 100. For example, The GPUs may process the video frames and provide it to the operating system of the server 320.  The operating system of the server 320 may receive the processed video frames and, in the background, perform some form of encoding before transmitting to the primary client device 100.  In some embodiments, the operating system of the server 320 within the cloud gaming system 300 may engage an encoder available within the cloud gaming system 300 to perform the encoding of the video frames prior to transmitting the same to the primary client device 100 for rendering.  As in the previous embodiments, the encoder may receive detailed information related to regions of interest from the game and encode the video frames by assigning the bits of data that make up the video frames in accordance to the detailed information.  The embodiments discussed herein with reference to processing of video frames may also be extended to the audio frames.  The operating system may monitor the network conditions and responsively adjust the frame rate, bit rate, etc., of the video frames and/or the audio frames prior to forwarding the video frames and/or audio frames to the client device); 
capturing the audio data sent to the first audio output device (Fig. 2 & ¶0068-¶0072; The APIs may include the logic to capture the video frames generated by 
encoding the video data and the audio data as a multimedia stream (Fig. 2 & ¶0068-¶0072; The APIs may include the logic to capture the video frames generated by the game application, and use encoding technology available within to encode the video frames and transmit the encoded video frames to a client device, such as a primary client device 100); 
responsive to determining that a display frame rate of the video data is lower than a streaming rate of the multimedia stream (¶0070-¶0071; The operating system may monitor the network conditions and responsively adjust the frame rate, bit rate, etc., of the video frames and/or the audio frames prior to forwarding the video frames and/or audio frames to the client device e.g. the external application may monitor the network conditions and adjust the quality (i.e., frame rate, bit rate, etc.) of the video frames that is streamed to the primary client device 100), injecting one or more blank frames into the multimedia stream;
transmitting the multimedia stream to a remote computer system over a media session (Fig. 2 & ¶0072-¶0079 & ¶0087; handover application module 355 are used to transmit the encoded data of the game “media session.” The video frames 326 are compressed in accordance to the communication protocol that is defined for the secondary client device prior to streaming to the secondary client device.  The 
wherein the video data is retrieved from the multimedia stream and displayed on a second display device of the remote computer system and the audio data is retrieved from the multimedia stream and displayed on a second audio output device (Fig. 1 & ¶0068-¶0089; game data is retrieved and used for a second device to play the game where the first device and second device each includes displays and where each device is different than the other. Note that a device that is capable of playing a game on the network inherently includes second display and second audio output. Also see ¶0068-¶0079; first and second client to play the game), the second display device being different from the first display device, the second audio output device being different from the first audio output device (Figs. 1-2 & ¶0068-¶0089; game data is retrieved and used for a second device “a user” to play the game where the first device and second device each includes displays and where each device is different than the other including audio output); 
receiving from the remote computer system, data indicating user input that occurred at the remote computer system during display of the video data at the remote computer system (Fig. 2 & ¶0068-¶0089; the input methods used by the secondary client device are used to adjust the game play so that the game can recognize the interactions provided using the input methods available at the secondary client device); 
and after receiving the data indicating the user input applying the user input into the instance of the game executed by the host computer system to control the instance of the game (Fig. 2 & ¶0068-¶0089; the input methods used by the secondary client device are used to adjust the game play so that the game can recognize the interactions provided using the input methods available at the secondary client device).

Colenbrander does not expressly teach that  “… first display device…” & responsive to determining that a display frame rate of the video data is lower than a streaming rate of the multimedia stream, injecting one or more blank frames into the multimedia stream;
As to Colenbrander not expressly teaching “… first display device…” the meaning that the cited art does not expressly teach that server 320/module display the executed game during play. However, this limitation is suggested because in ¶0085; device 100 display video data. Also see Fig. 2 & ¶0068-¶0072 implies that the game video data is being displayed since the server 320 provides the streaming frames during game play. Additionally, client device 100 includes a display, see ¶0054 & Fig.1. To support the limitation, Examiner cites to a secondary art, Perry. 
Perry teaches that the video server system 120 is a optionally a client which displays the execution of a video game since the server includes I/O device 145 e.g. after the execution of the software agent on Client 110A the information collected by the agent may be communicated to I/O Device 145 via Network 115similar to the limitation “…first display device…” (¶0032-¶0033 & ¶0092). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Perry into the system of Colenbrander in order to have a game server that optionally configured to appear from the point of view of a second game server to be a prior art client executing a prior art game (¶0032). Utilizing such teachings enable the system to communicate with multiple instants of game servers at the same time and to provide a plurality of different video games to different users (¶0032). 
Note that Colenbrander expressly teaches adjusting bit frame rate e.g. ¶0070-¶0071; The operating system may monitor the network conditions and responsively adjust the frame rate, bit rate, etc., of the video frames and/or the audio frames prior to forwarding the video frames and/or audio frames to the client device e.g. the external application may monitor the network conditions and adjust the quality (i.e., frame rate, bit rate, etc.) of the video frames that is streamed to the primary client device 100.
Also note that Perry teaches in Fig. 1 & ¶0024-¶0050 & ¶0095; determining frame rates and size where the encoding adjust accordingly.
, injecting one or more blank frames into the multimedia stream;
Zheng on the other hand teaches adjusting the video (¶0112-¶0013) by inserting blanks. In other words, Zheng teaches responsive to determining that a display frame rate of the video data is lower than a streaming rate of the multimedia stream, injecting one or more blank frames into the multimedia stream (Fig. 4, ¶0051-¶0052 & ¶0063-¶0080; Each video stream includes a video file and an audio file, which can be separated according to the file formats. The video file is transmitted to a display for displaying a stream of images, while the audio file is transmitted to a speaker, thereby realizing playing of the video stream. As show in FIG. 4, there are two live video streams, of which the identifiers are A and B, respectively. The live video stream A is partitioned into video segment A1 and video segment A2, while the live video stream B is partitioned into video segment B1 and video segment B2. The order of alternately sorting the video segments corresponding to the identifiers is video segment A1, video segment B1, video segment A2, and video segment B2; after the four video segments are sorted alternately, a preset number of blank frames is inserted between video segments A1 and B1, B1 and A2, and A2 and B2. Alternatively, in the process of alternately sorting the four video segments, a preset number of blank frames is remained after video segment A1 is added, and then video segment B1 is added and the preset number of blank frames is also retained. In accordance with the rule, video ;
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Zheng into the system of Colenbrander-Perry in order to simultaneous playing of a plurality of live video streams is realized and prevent wrong connection positions of the separate different video segments of the live video stream, a preset number of blank frames may also be inserted between the different video segments after the alternate sorting of the video segments corresponding to the identifiers according to the preset order (¶0051 & ¶0068). Alternatively, in the process of alternately sorting the video segments, part of blank frames is remained after one video segment is added, and then next video segment is added. Id. Therefore, the video segments are separated by the blank frames in the integrated live video stream that reduce or eliminate one of the blurs. (Id. & common knowledge) 

Regarding Claim 2, Colenbrander in view of Perry-Zheng teach the method of claim 1, Colenbrander further teaches the method further comprising: processing the video data to match display properties of the remote computer system (¶0048-¶0049; device capabilities is determined and the game data is processed accordingly. Also see Perry in Fig. 1 & ¶0042-¶0050 & ¶0095; client qualifier 160 determines capabilities of clients 110A and B).



Regarding Claim 4, Colenbrander in view of Perry-Zheng teach the method of claim 1, Colenbrander further teaches the method further comprising: processing the video data to insert a cursor associated with game play (¶0104; cursor. Also see ¶0140 that implies the limitation. Also see Perry in ¶0029, ¶0031 & ¶0078 & ¶0093; Input devices of Clients 110 may include, for example, a keyboard, a joystick, a pointing device, a force feedback device, a motion and/or location sensing device, a mouse, a touch screen, a neural interface, a camera, input devices yet to be developed, and/or the like).

Regarding Claim 5, Colenbrander in view of Perry-Zheng teach the method of claim 4, Colenbrander further teaches the method further comprising: predicting a location of the cursor based on input from the user of the remote computer system during the game play, wherein the cursor is inserted based on the location (¶0051; the limitation implied because the wireless controller that is already associated with the selected secondary client device may be used for providing input to the game once it is 

Regarding Claim 6, Colenbrander in view of Perry-Zheng teach the method of claim 1, Colenbrander further teaches the method further comprising: determining that a rate at which the video data is captured does not match a streaming rate of the multimedia stream (¶0050, ¶0070-¶0071, ¶0078 & ¶0142; rates are determined and adjusted according to network conditions. Also see Perry in Fig. 1 & ¶0024-¶0050 & ¶0095; determining frame rates and size where the encoding adjust accordingly); and in response, increasing the rate at which the video data is captured (¶0050, ¶0070-¶0071, ¶0078 & ¶0142; rates are adjusted according to network conditions. Also see Perry in ¶0035 and Fig. 1; the encoding process produces a video stream that is optionally packaged for delivery to a decoder on a remote device.  The video stream is characterized by a frame size and a frame rate.  Typical frame sizes include 800.times.600, 1280.times.720 (e.g., 720p), 1024.times.768, although any other frame sizes may be used.  The frame rate is the number of video frames per second.  A video stream may include different types of video frames.  For example, the H.264 standard includes a "P" frame and a "I" frame.  I-frames include information to refresh all macro blocks/pixels on a display device, while P-frames include information to refresh a subset thereof.  P-frames are typically smaller in data size than are I-frames).



Note that Colenbrander expressly teaches adjusting bit frame rate e.g. ¶0070-¶0071; The operating system may monitor the network conditions and responsively adjust the frame rate, bit rate, etc., of the video frames and/or the audio frames prior to forwarding the video frames and/or audio frames to the client device e.g. the external application may monitor the network conditions and adjust the quality (i.e., frame rate, bit rate, etc.) of the video frames that is streamed to the primary client device 100.
Also note that Perry teaches in Fig. 1 & ¶0024-¶0050 & ¶0095; determining frame rates and size where the encoding adjust accordingly.
However, Colenbrander in view of Perry does not expressly teach wherein the one or more blank frames fill in video data;
Zheng on the other hand teaches adjusting the video (¶0112-¶0013) by inserting blanks. In other words, Zheng teaches wherein the one or more blank frames fill in video data (Fig. 4, ¶0051-¶0052 & ¶0063-¶0080; Each video stream includes a video file and an audio file, which can be separated according to the file formats. The video file is transmitted to a display for displaying a stream of images, while the audio file is transmitted to a speaker, thereby realizing playing of the video stream. As show in FIG. ;

Regarding Claim 8, Colenbrander in view of Perry-Zheng teach the method of claim 1, Perry further teaches the method further comprising: injecting the video data into a video encoding pipeline (¶0056, ¶0060 & ¶0108; video and audio pipelines); and injecting the audio game data into an audio encoding pipeline (¶0056, ¶0060 & ¶0108; video and audio pipelines) and wherein injecting the video data into the video encoding pipeline comprises: directly copying the video data from first graphics hardware that is generating the game video data to second graphics hardware (Fig. 4 & ¶0056-¶0060 & ¶0108-¶0110; video and audio pipelines where Grabber 247 is also configured to grab 2D video data directly from Memory XII 225).



Regarding Claim 11, Colenbrander in view of Perry-Zheng teach the method of claim 1, Colenbrander further teaches the method further comprising: determining that the media session is experiencing transmission delays (¶0078; An external application that is outside of the cloud gaming system may capture the HDMI video signals, encode the video frames captured in the HDMI video signals using an external encoder, monitor the network conditions and adjust the resolution of the images in the video frames and/or transmission rate prior to transmitting the video frames to the primary client device 100 through one or more APIs available within the external application.  It should be noted that the process used for capturing, monitoring network conditions, encoding and transmitting the video frames may be extended to audio data, as well.  User interaction at the primary client device 100 is received by the server and used to adjust game outcome at the game execution engine 324); and in response, changing an encoding rate for encoding the video data and the audio data (¶0078; An external application that is outside of the cloud gaming system may capture the HDMI video signals, encode the video frames captured in the HDMI video signals using an external encoder, monitor the network conditions and adjust the resolution of the images in the video frames and/or transmission rate prior to transmitting the video frames to the 

Claims 12-15 and 16-20 are substantially similar to above claims, thus the same rationale applies.

Regarding Claim 22, Colenbrander in view of Perry-Zheng teach the method of claim 1, Colenbrander further teaches wherein the user input is responsive to display of the multimedia stream at the remote computer system (¶0145) and the method further comprises: receiving one or more video frames captured at the remote computer system, the one or more video frames associated with an ephemeral graphics texture (¶0140-¶0149; graphics are rendered according to the environment including user’s input. Also see Perry in ¶0026 & ¶0051-¶0055, ¶0012 & ¶0035; graphics are rendered according to the environment including user’s input).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander-Perry-Zheng in view of Miura et al.  (hereinafter Miura) US 2019/0270020 A1. 
Regarding Claim 21, Colenbrander-Perry teaches the method of claim 1, Perry further teaches: wherein the data indicating user input comprises: input movement events generated by one or more input devices in communication with the remote computer system (¶0049 & ¶0141; different input devices are used); and applying the user input into the instance of the game executed by the host system (¶0049 & ¶0141; different input devices are used) comprises:
determining, by the remote computer system, a first position of an indicator (¶0143-¶0146; this limitation is implied from Video Source 1430 may also include motion or positioning sensing devices configured to detect motion or position of an object, e.g., person, and logic configured to determine a game state or produce video-based on the detected motion and/or position); 
detecting, by the remote computer system, a movement of the computer mouse (¶0143-¶0146; this limitation is implied from Video Source 1430 may also include motion or positioning sensing devices configured to detect motion or position of an object, e.g., person, and logic configured to determine a game state or produce video-based on the detected motion and/or position); 
representing, by the remote computer system, a motion of the indicator in a relative form indicating a second position of the indicator relative to the first position, based on the movement of the computer mouse (¶0143-¶0146; this limitation is implied from Video Source 1430 may also include motion or positioning 
and displaying, by the remote computer system, the indicator at the second position (¶0143-¶0146; this limitation is implied from Video Source 1430 may also include motion or positioning sensing devices configured to detect motion or position of an object, e.g., person, and logic configured to determine a game state or produce video-based on the detected motion and/or position).

However, Colenbrander-Perry-Zhen does not expressly teach comprises: 
applying the input movement events directly to the game currently executing on the host system, wherein the method further comprises: 

Miura teaches comprises: applying the input movement events directly to the game currently executing on the host system (¶0089-¶0097; position and motion of controller are dedicate and applied directly to the game where markers are used e.g. marker 419 and timeline 414. Also see Fig. 13 & 4C).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Miura into the system of Colenbrander-Perry-Zheng in order to reduce input latency by allowing the device to send inputs directly over the network to the cloud gaming server bypassing other devices (¶0089). 

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander-Perry-Zheng in view of Sekiguchi et al.  (hereinafter Sekiguchi) US 2002/0083157 A1. 

Regarding Claim 23, Colenbrander in view of Perry-Zheng teach the method of claim 1, Colenbrander further teaches wherein capturing the video data comprises: maintaining selected data from the video frame in an ephemeral texture (¶0140-¶0149; maintain a copy of state of video game); and generating a copy of the selected data (¶0140-¶0149; generating a copy based on game state via rendering logic).
However, Colenbrander-Perry-Zheng do not expressly teach “pulling a video frame being displayed on the first display device”
Sekiguchi teaches “pulling a video frame being displayed on the first display device” (¶0104; using pulling server to pull frames).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Sekiguchi into the system of Colenbrander-Perry-Zheng in order to acquire the detailed content corresponding to the received summary content (abstract). Utilizing such teachings enable the system to delivering a key-frame set representing key events of sport news such as a scene of a homerun, a goal scene of a soccer game, or a pat scene in a golf game as the summary content, and delivering detailed video scene including the foregoing scenes in response to the pull request from the user (¶0099).  The key events can be acquired from the user description data (¶0099), and a manner of displaying the key frames on the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455